Citation Nr: 1522738	
Decision Date: 05/29/15    Archive Date: 06/11/15

DOCKET NO.  13-19 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a heart disorder.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for sleep apnea.


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel






INTRODUCTION

The Veteran served on active duty from June 1996 to March 1997, which service included receiving imminent danger pay for service in Hungary from July 1996 to February 1997 and service in Croatia in September 1996.  The Veteran also had almost 19 years of service with a reserve component. 

This matter comes to the Board of Veterans' Appeal (Board) from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The Veteran's April 2012 notice of disagreement to the March 2011 rating decision included the issues of service connection for colon, eye and lung disabilities, on his July 2013 Substantive Appeal, he specifically limited his appeal to the above four issues.  Thus, the these other three issues are not on appeal.  Evans v. Shinseki, 25 Vet. App. 7 (2011).

The claims of service connection for a low back disability and sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran has not been diagnosed with a heart disorder at any time during the pendency of the appeal.

2.  The preponderance of the evidence shows that the Veteran has not been diagnosed with sinusitis at any time during the pendency of the appeal.





CONCLUSIONS OF LAW

1.  A heart disorder was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 101, 106, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2014).

2.  Sinusitis was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 101, 106, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 20014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

The Board finds that letters dated in December 2009, July 2010, and September 2010, before the March 2011 rating decision, provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess.  The Board also finds that even if VA had an obligation to provide the Veteran with additional 38 U.S.C.A. § 5103(a) notice and failed to do so this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claims after reading the above letters, rating decision, and statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence including the Veteran's service treatment records, his reserve component records, and his records from the Alabama Neurological Clinic.  See 38 U.S.C.A. § 5103A(b).  

As to his reserve component records and the alleged 1971 treatment records from the Tuskegee VA Medical Center, in August 2010 and/or September 2010, the RO notified the Veteran that no VA treatment records from 1971 and no additional reserve component records could be found.  Where, as here, "service medical records are presumed destroyed, . . . the Board's obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt is heightened."  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The cases, however, do not establish a heightened "benefit of the doubt," but rather only a heightened duty of the Board to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claims, and to explain its decision when the veteran's medical records have been destroyed.  The case law does not lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  Russo v. Brown, 9 Vet. App. 46 (1996).  Therefore, adjudication of these claims may go forward without these records.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (the "'duty to assist' is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support a claim . . . [and] this duty is limited to specifically identified documents that by their description would be facially relevant and material to the claim").  

The record also shows that VA provided the Veteran with a VA examination in February 2011 to obtain an opinion as to the diagnosis and/or origins of his heart disorder and sinusitis.  The Board finds the VA examination is adequate to adjudicate the claims because after a review of the record on appeal, after taking a detailed medical history from the claimant, and after an examination, the examiner provided opinions as to the diagnoses of his heart disability and sinusitis which opinions are based on citation to relevant evidence found in the claims file.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet App 303 (2007).

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claims below, the Board has reviewed all of the evidence in the claims files including the VBMS and virtual VA claims files.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the Veteran's claims files show, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Claims

The Veteran contends that his heart disorder and sinusitis are due to his military service.  As to the heart, he states that he had chest pain while on active duty.  As to the sinusitis, he reports being  told that he needed sinus surgery prior to his deployment, and the deployment prevented him from having that surgery.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Additionally, service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing active duty for training (ACDUTRA) or from injury incurred or aggravated while performing inactive duty training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a) which disabilities includes cardiovascular renal disease.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including cardiovascular renal disease, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  However, presumptive periods do not apply to ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of INACDUTRA during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. §§ 101(21) and (24); 38 C.F.R. §§ 3.6(a) and (d).  ACDUTRA is, inter alia, full-time duty performed by member of the National Guard of any State.  38 C.F.R. § 3.6(c)(3).

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

a.  Heart Disorder

As to the heart disorder, the Veteran is competent to report on his observable symptoms, such as chest pain, because this requires only personal knowledge as it comes to them through their senses.  See Davidson.  Reserve component treatment records, dated in May 2000 (i.e., after his March 1997 separation from active duty), document the Veteran's complaints and treatment for chest pain.  The May 2000 reserve component treatment records also document the Veteran's report of having a heart murmur as a teenager.  

Active duty service treatment records, including the February 1997 separation examination, are negative for complaints, diagnoses, or treatment for a heart disorder.  In fact, at the February 1997 separation examination, it was specifically opined that his heart was normal.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  Moreover, the May 2000 reserve component treatment records that documented his complaints and treatment for chest pain do not reflect a diagnosis of a heart disorder but instead show diagnoses of anxiety and costochondritis versus muscle pain.  Similarly, the Board notes that at reserve component examinations dated in May 1972, May 1979, September 1986, April 1990, and February 2002, it was likewise opined that his heart was normal.  Id.  Likewise, at echocardiography's (ECGs) dated in and January 1995, February 1997, and February 2002 it was also opined that his heart was normal.  Id.  The Veteran's May 2000 chest X-ray was also normal.  Id.  

Further, at the February 2011 VA examination that was specifically conducted to ascertain if the Veteran had a heart disorder due to service, the examiner after a review of the record on appeal and an examination of the Veteran, to include a chest X-ray, specifically opined that he did not have a heart disorder.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  Further, to the extent that the Veteran's medical records document his complaints and treatment for chest pain (a.k.a. arthralgia), the Court has said that pain alone, without a diagnosed related medical condition, does not constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  

Lastly, the Board has not overlooked the fact that the Veteran is competent to report on his observable symptoms, such as chest pain, because this requires only personal knowledge as it comes to them through their senses.  See Davidson.  However, the Board finds that he is not competent to provide a diagnosis of a heart disability because such an opinion requires medical expertise which he does not have.  Id.  The Board finds that the opinion provided by the medical professional at the February 2011 VA examination, that the Veteran does not have a heart disorder, more probative than the lay claims because the medical professional has greater expertise.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).

Accordingly, since a condition precedent for establishing service connection is the diagnosis of the disability during the pendency of the appeal and the Veteran does not have such a diagnosis despite the in-service complaints and treatment for chest pain, the Board finds that entitlement to service connection for a heart disorder must be denied.  See 38 U.S.C.A. §§ 101(21), (24), 106, 1110, 1131; 38 C.F.R. § 3.303; Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein); see also McClain; Hickson.  

b.  Sinusitis

As to the claim of service connection for sinusitis, the record clearly shows the Veteran being treated for sinusitis in April 1996; two months before his June 1996 entry onto active duty.  The record also shows that the Veteran was not provided an examination upon on to active duty in June 1996.  

In this regard, the statute provides that the presumption of soundness applies when a Veteran has been "examined, accepted, and enrolled for service," and where that examination revealed no "defects, infirmities, or disorders."  38 U.S.C.A. § 1111.  Thus, the statute requires that there be an examination prior to entry into the period of service on which the claim is based.  See Smith v. Shinseki, 24 Vet. App. 40, 45 (2010) (citing Crowe v. Brown, 7 Vet. App. 238, 245 (1994)) (holding that the presumption of sound condition "attaches only where there has been an induction examination in which the later-complained-of disability was not detected").  In the absence of such an examination, there is no basis from which to determine whether the claimant was in sound condition upon entry into that period of service on which the claim is based.  See Smith v. Shinseki, 24 Vet. App. at 45; see also Crowe.  Accordingly, the Board finds that the presumption of soundness does not apply to the current claim and the Veteran must show military service actually aggravated his sinusitis in order to prevail on his appeal.

With the above laws and regulations in mind, the Board notes that pre-active duty medical records dated in April and May 1996 document the Veteran's complaints, and treatment for sinusitis.  Therefore, service treatment records dated in October 1996 and December 1996 document's the Veteran's complaints and treatment for sinusitis.  In addition, a January 1997 service treatment record document's the Veteran's complaints and treatment for sinus congestion/discharge.  Likewise, a reserve component treatment records dated in September 1997 documents the Veteran's complaints of a sinus infection and in September 2002 with sinus problems.  Furthermore, the Board finds that the Veteran is competent to report on his observable symptoms, such as a stuffy nose, because this requires only personal knowledge as it comes to them through their senses.  See Davidson.  

However, active duty treatment records including the February 1997 separation examination are otherwise negative for complaints, diagnoses, or treatment for sinusitis.  In fact, at the February 1997 separation examination it was specifically opined that his sinuses were normal despite the Veteran reporting a history of sinusitis.  See Colvin.  

Similarly, the Board notes that reserve component treatment records, including reserve component examinations dated in May 1972, May 1979, September 1986, April 1990, and February 2002, are also otherwise negative for complaints, diagnoses, or treatment for sinusitis.  In fact, at all of the reserve component examinations it was specifically opined that his sinuses were normal.  See Colvin.  

Furthermore, at the February 2011 VA examination, which was specifically conducted to ascertain if the Veteran had chronic sinusitis due to service, the examiner after a review of the record on appeal and an examination of the Veteran to include an X-ray specifically opined that he did not.  See Colvin.  

Further, the Board has not overlooked the fact that the Veteran is competent to report on his observable symptoms, such as a stuffy nose, because this requires only personal knowledge as it comes to them through their senses.  See Davidson.  However, the Board finds that he is not competent to provide a diagnosis of chronic sinusitis because such an opinion requires medical expertise which he does not have.  Id.  Furthermore, the Board finds that the opinion provided by the medical professional at the February 2011 VA examination, that he does not have sinusitis, more probative than the Veteran's lay claims because the medical professional has greater expertise.  See Black, supra.  

Lastly, in reached the above conclusion the Board has not overlooked that earlier private treatment records, active duty medical records, and reserve component medical records document the Veteran's complaints, diagnoses, or treatment for sinusitis.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013) (Board erred in failing to address pre-claim evidence in assessing whether a current disability existed, for purposes of service connection, at the time the claim was filed or during its pendency).  However, a review of the record reveals that the Veteran filed his current claim for sinusitis in 2009 and, as can be seen above, the last time that the record actually shows his being diagnosed with sinusitis is in 1996; 13 years earlier.  Thus, the Board finds that the preponderance of the evidence shows that he did not have sinusitis at the time he filed the claim or during the pendency of the appeal.

Accordingly, since a condition precedent for establishing service connection is the diagnosis of the disabilities during the pendency of the appeal and the Veteran does not have such diagnoses despite the in-service complaints and treatment for sinusitis, the Board finds that entitlement to service connection for sinusitis must be denied.  See 38 U.S.C.A. §§ 101(21), (24), 106, 1110, 1131; 38 C.F.R. § 3.303; Rabideau.  

In reaching the above conclusions, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the most probative evidence of record is against the claims, the doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a heart disorder is denied.

Service connection for sinusitis is denied.


REMAND

As to the claim of service connection for a low back disability, while the Veteran was provided a VA examination in February 2011, the Board does not find the opinion provided by this examiner adequate.  The Board has reached this conclusion because the examiner's opinion relied solely on negative evidence (i.e., service treatment records being negative for a low back disability).  See Dalton v. Nicholson, 12 Vet. App. 23 (2007) (holding that the lack of documentary evidence during or after service cannot be the sole basis for an opinion against the claim).  Therefore, the Board finds that a remand to obtain an adequate opinion is required.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As to the claim of service connection for sleep apnea, the record clearly shows that the Veteran being diagnosed with sleep apnea in May 1996, prior to his entry onto active duty.  See May 1996 report of Dr. Reuben C. Richardson of the Alabama Neurological Clinic.  The record also shows the Veteran was not provided an examination upon his entry onto active duty in June 1996 as well as the fact that he was assessed for sleep apnea a few days after his entry on active duty.  Moreover, while the record shows that the Veteran was provided with a VA examination in February 2011, the Board does not find the opinion provided by this examiner adequate.  The Board has reached this conclusion because the negative aggravation opinion provided by that examiner relied solely on negative evidence (i.e., the Veteran not following up post-service on his treatment for sleep apnea).  See Dalton; Also see Smith.  Therefore, the Board finds that a remand to obtain an adequate opinion is required.  See 38 U.S.C.A. § 5103A(d); Barr.

While the appeal is in remand status, any outstanding VA and private treatment records should also be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the veteran to attempt to obtain them).

Accordingly, these issues are REMANDED to the AOJ for the following actions:

1.  Physically or electronically associate with the claims file any treatment records of the Veteran from the Tuskegee VA Medical Center.

2.  Ask the Veteran to provide VA with authorizations for VA to obtain and associate with the claims file, physically or electronically, any of his outstanding private treatment records, including any additional records on file with the Alabama Neurological Clinic.  

3.  Notify the Veteran that he can submit lay statements from himself and from other individuals who have first-hand knowledge of the observable symptoms, in-service and since that time, of his low back disability and sleep apnea.  Provide them a reasonable time to submit this evidence.  

4.  Then schedule the Veteran for a low back examination.  The claims folder should be made available to and reviewed by the examiner.  After a review of the claims file and an examination of the Veteran, the examiner should provide answers to the following questions:

(a)  What are the diagnoses of all of the Veteran's current low back disorders?

(b)  As to each low back disorder, is it at least as likely as not that it is related to or had its onset in service, to include any injury during any period of ACDUTRA or INACDUTRA?

(c)  As to each low back disorder, if the record shows that it developed prior to the Veteran's June 1996 to March 1997 period of active duty, the examiner should also provide an opinion as to whether it is at least as likely as not that it was aggravated (i.e., permanently worsened) by the subsequent period of active duty? 

In providing the requested opinions, the examiner should take into account the fact that the Veteran is competent to report on what he can feel, such a pain and lost motion, even when not documented in his medical records.  

The examination report must include a complete rationale for all opinions expressed.  

The opinions cannot rely solely on negative evidence.

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  Then schedule the Veteran for a sleep apnea examination.  The claims folder should be made available to and reviewed by the examiner.  After a review of the claims file and an examination of the Veteran, the examiner should provide an answer to the following question:

(a) Is it at least as likely as not that the Veteran's pre-existing sleep apnea was aggravated (i.e., permanently worsened) by his June 1996 to March 1997 period of active duty? 

In providing the requested opinion, the examiner should take into account the fact that the Veteran is competent to report on what he can feel even when not documented in his medical records.  

The examination report must include a complete rationale for all opinions expressed.  

The opinion cannot rely solely on negative evidence.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

6.  Thereafter, adjudicating the appeal.  If any benefit sought on appeal is not granted in full, the Veteran should be provided a supplemental statement of the case that includes notice of all relevant the laws and regulations, and citation to all evidence added to the claims file since the May 2013 statement of the case.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


